Case 2:18-cv-00434-SPC-MRM Document 98 Filed 12/17/18 Page 1 of 2 PageID 1320



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FT. MYERS DIVISION

 GREGORY GIBBS and TATONYA
 HUGGINS on behalf of themselves and those
 similarly situated,

               Plaintiffs,                         CASE NO.: 2:18-CV-434-SPC-MRM
 vs.

 MLK EXPRESS SERVICES, LLC, a Florida
 Limited Liability Company; AG PLUS
 EXPRESS, LLC, a Florida Limited Liability
 Company; AMAZON.COM, INC., a Foreign
 for Profit Corporation; AMAZON LOGISTICS,
 INC., a Foreign for Profit Corporation;
 AMAZON.COM SERVICES, INC., a Foreign
 for Profit Corporation; MANIHONG M.
 PHANOUVONG, Individually, and LILA V.
 PHANOUVONG, Individually,

               Defendants.
                                               /


                             NOTICE OF FILING CONSENT TO JOIN

        Plaintiffs, Gregory Gibbs and Tatonya Huggins, give notice of filing the attached Consent

 to Join executed by Knigyl Barnes, who worked for Amazon as a local delivery driver through

 On The Go Express, LLC in the Smyrna, Georgia area, attached hereto as Exhibit A.


 DATED: December 17, 2018                    Respectfully submitted,

                                             /s/ ANDREW R. FRISCH______
                                             Andrew R. Frisch
                                             Paul M. Botros
                                             MORGAN & MORGAN, P.A.
                                             600 N. Pine Island Road, Suite 400
                                             Plantation, FL 33324
                                             Tel: 954-WORKERS; Fax: 954-327-3013
                                             E-mail: afrisch@forthepeople.com
                                             E-mail: pbotros@forthepeople.com
Case 2:18-cv-00434-SPC-MRM Document 98 Filed 12/17/18 Page 2 of 2 PageID 1321



                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 17th day of December, 2018, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system which I understand will send

 a notice of electronic filing to all parties of record.


                                                           /s/ ANDREW R. FRISCH
                                                           Andrew R. Frisch




                                                     2
